Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 7, 2016

                                      No. 04-16-00182-CR

                                      Krzysztof BACZEK,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2322W
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        Krzysztof Baczek entered into a plea bargain with the State, pursuant to which Baczek
pleaded guilty nolo contendere to a third offense of driving while intoxicated. The trial court
imposed sentence in accordance with the agreement and signed a certificate stating this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
Baczek timely filed a notice of appeal. The clerk’s record, which includes the trial court’s rule
25.2(a)(2) certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P.
25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Baczek does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Baczek is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing that he has
the right to appeal is made part of the appellate record by April 28, 2016. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court